Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  162211(56)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 162211
  v                                                                COA: 350391
                                                                   Oakland CC: 2019-175232-AR
  ALTON FONTENOT, JR.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the joint motion of the National College for DUI
  Defense and the Criminal Defense Attorneys of Michigan to file a brief amicus curiae and
  to waive the filing fee is GRANTED. The amicus brief will be accepted for filing if
  submitted on or before December 2, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 16, 2020

                                                                              Clerk